DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected for being indefinite since it is not clear if “a drive” is the same drive referred to in claim 1, from which claim 12 depends. Correction/clarification is required. 
Claim 15 is rejected for being indefinite since it is not clear if “a drive” is the same drive referred to in claim 1, from which claim 15 depends. Correction/clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 11, 13, 15, 16, 17, 18, 19, 20, 22, 26, 27, and 28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Landgraf (U.S. Patent 2,284,155). 
Regarding claim 1, Landgraf teaches a mixing or dispersing device (figure 1) for comminuting tablets and/or medicament capsules and for dissolving the comminuted tablets and/or medicament capsules in a liquid (the material being worked upon is considered intended use of the mixing/dispersing device), the device comprising a vessel having a mixing space (bowl item 10 which has an internal volume where material is mixed) a rotor in the mixing space which is drivable around a rotation axis (items 18 and 27 are considered reading on the rotor) and a transmission element for transmitting a drive torque from a drive to the rotor (item 19 which is connected to a drive 11), wherein the rotor has at least one cutting protrusion which is directed away from a base of the mixing space (item 27) and angled toward the rotation axis and which has at least one blade (page 2 left column line 71 to right column line 3 teaches angled blades, item 27 is considered reading on a blade), wherein at least one flow breaker is provided on an internal circumferential wall of the mixing space that surrounds the rotation axis (item 16) in such a manner that a spacing of a first end of the flow breaker that faces the base from the rotational axis is smaller than a spacing of the second end of the flow breaker that faces away from the first end from the rotational axis (see profile of rightmost item 16 shown in figure 1), wherein a deflection face configured to deflect dispersing material and liquids in the direction of the rotor is configured between the internal circumferential wall and the base of the mixing space (item 12 frustoconical lower portion is considered reading on a deflection surface), wherein the deflection face has a profile that is oblique in relation to the base and to the internal circumferential wall (see figure 1 shape of frustoconical lower portion); and wherein the first end of the at least one flow breaker is spaced apart from the base of the mixing space (item 16 tapers and is spaced apart from the lowermost portion of item 10) and from a circular path on which the at least one cutting protrusion is movable (item 16 is spaced apart from item 27).
Regarding claim 2, Landgraf teaches wherein the rotor has a plurality of at least one cutting protrusion (there are multiple blades shown in figure 1 proximate item 27), wherein the cutting protrusions are in each case disposed on an arm of the rotor (the flat portions of items 27 are considered the arm of the rotor and the portions extending upward and downward while being angled are considered the cutting protrusions).     
Regarding claim 3, Landgraf teaches wherein the mixing or dispersing device has a plurality of the at least one flow breakers (figure 1 shows multiple items 16). 
Regarding claim 4, Landgraf teaches wherein the first end of the at least flow breaker is bent (each end of item 16 has a bend in the shape where connecting with the sidewall of item 10).
Regarding claim 6, Landgraf teaches wherein the deflection face between the internal circumferential wall and the base of the mixing space forms a closed interrupted ring about the rotational axis (item 12 frustoconical shape is considered form a ring between the bottom most portion of item 10 and the sidewall of item 10).
Regarding claim 7, Landgraf teaches wherein a minimum axial spacing of at least one flow breaker from the base of the mixing space is at least as large as a maximum dimension of the tablets and/or medicament capsules that are to be processed by the mixing or dispersing device (there is a space in between item 16 and the bottom most portion of item 10, which is capable of mixing tablets or medicament capsules that are a size smaller than the said distance). 
Regarding claim 11, Landgraf teaches wherein the vessel on a lower side thereof has at least one support foot (bottom portion proximate item 36 is considered reading on a support foot and is used to seat the item 10 on the drive).
Regarding claim 13, Landgraf teaches wherein the first end of the at least one flow breaker has an axial spacing from the circular path (there is an axial spacing between item 16 and the circular path of item 27). 
Regarding claim 15, Landgraf teaches a mixing or dispersing assembly having a drive unit that has a drive (see item 11 which has a drive unit 32 housing a motor and drive shaft) and having one mixing or dispersing device according to claim 1 coupled to the drive (items 27 and 18 are coupled to the drive via the drive shaft and item 19).
Regarding claim 16, Landgraf teaches wherein the rotor has a plurality of cutting protrusions, the cutting protrusions being spaced apart from the rotation axis of the rotor (items 27 shown in figure 4 shows an opening through which item 17 goes through, there being a space between item 27 and an axis that extends through item 17). 
Regarding claim 17, Landgraf teaches wherein the flow breakers are uniformly distributed about the rotation axis (items 16 shown in figure 4 are distributed evenly around the axis of rotation of the rotor).
Regarding claim 18, Landgraf teaches wherein at least one flow breaker is a web which protrudes into the mixing space towards the rotation axis (items 16 are considered web shaped and extend into the container from the wall of the container towards the rotation axis of the rotor). 
Regarding claim 19, Landgraf teaches wherein the at least one flow breaker tapers from the first end to the second end (see figure 1, tapering shape of item 16).
Regarding claim 20, Landgraf teaches wherein the at least one flow breaker conjointly with the internal circumferential wall form a materially homogeneous monolithic unit (items 16 and 10 are shown as a monolithic structure and item 16 extends from a circumferential wall of item 10 as shown in figure 4). 
Regarding claim 22, Landgraf teaches wherein a minimum spacing of the at least one flow breaker from the circular path of the at least one blade is at least as large as a maximum dimension of the tablets and/or medicament capsules, that are to be processed by the mixing or dispersing device (there is a space between item 16 and item 27 and is capable of mixing a tablet smaller than the distance between the two items, the material being worked upon is considered intended use).
Regarding claim 26, Landgraf teaches a lower side of the vessel having a bayonet coupling (item 36 which allows for a twist and lock configuration with item 37). 
Regarding claim 27, Landgraf teaches wherein the rotor is disposed between the base of the mixing space and the first end of at least one flow breaker (see figure 1 item 27 is spaced between the lowest portion of item 10 and both ends of item 16). 
Regarding claim 28, Landgraf teaches wherein the first end of the at least one flow breaker is disposed above the circular path (item 16 is above item 27 and therefore above the circular path of item 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 14, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Landgraf (U.S. Patent 2,284,155). 
Regarding claims 5 and 21, Landgraf teaches varying the angle of the blade (page 2 left column line 71 to right column line 3 teaches angled blades) but is specific to the angle being within 5 degrees of being parallel therewith. Regarding claim 8, Landgraf teaches a gap between the flow breaker and the base of the mixing container (see items 16 and 10 in figure 1) but is silent to the specific size. Regarding claim 14, Landgraf teaches a gap between the deflection face and the rotor (see figure 1 item 16 and 12) but is silent regarding the specific size. Regarding claims 23 and 24, Landgraf is silent to the specific size of the mixer apparatus. 
Regarding claim 5 and 21, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to vary the angle size in order to control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claim 8, 14, 23, and 24, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the blending vessel in order to control the degree of mixing since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 9, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Landgraf (U.S. Patent 2,284,155) in view of Garman (U.S. Publication 2008/0212403).
Regarding claim 9, Garman teaches wherein the vessel has a closure wall opposite the base of the mixing space (item 34) an interface for a handling unit being provided on the external side of said closure wall that faces away from the mixing space (item 36). Regarding claim 10, Garman teaches wherein the closure wall has a filler opening into the mixing space (opening in item 34 in which item 36 is seated). Regarding claim 25, Garman teaches al id for the filler opening (item 36 is considered reading on a lid for the opening in which it is seated). 
It would have been obvious to one of ordinary skill in the art to modify the mixing or dispersing device of Landgraf with the lid configuration of Garman in order to allow for easier feeding of material during the mixing operation while preventing the spill of material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Landgraf (U.S. Patent 2,284,155) in view of Jagle (U.S. Publication 2006/0245298). 
Regarding claim 12, Landgraf is silent to the rod and membrane configuration leading to a gyrating motion. 
Regarding claim 12, Jagle teaches a rod (item 3) a membrane (item 6) which allows for a gyrating motion (paragraph 16 teaches wobbling motion) for driving a rotor (2a).
It would have been obvious to one of ordinary skill in the art to modify the drive of Landgraf with the gyrating configuration of Jagle in order to increase the degree of mixing within the vessel. Both references are considered in the same field of endeavor since they are both concerned with driving rotors with cutting edges on the rotors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774